Citation Nr: 1630024	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an upper back disorder. 

2.  Entitlement to service connection for arthritis, claimed as rheumatoid arthritis. 
 
3.  Entitlement to an increased disability evaluation for costovertebral syndrome, currently rated as 20 percent disabling. 
 
4.  Entitlement to an increased evaluation for left chondromalacia patella (left knee disability), currently rated as 10 percent disabling. 
 
5.  Entitlement to an increased disability evaluation for right chondromalacia patella (right knee disability), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, T.V., and C.R.


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from August 1989 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas. 

The Veteran appeared at a videoconference at the RO, with the undersigned Veterans Law Judge presiding in Washington, DC, in June 2013.  A transcript of the hearing is of record.

When this case was previously before the Board in November 2013, it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In response to the Board's November 2013 remand, the Veteran was afforded VA examinations in April 2014.

In regards to the upper back disorder claim, the April 2014 VA examiner stated that the Veteran's neck condition was most likely than not related to posttraumatic arthritis, post service.  The examiner noted a May 1998 X-ray which was normal and stated that there was no recorded visit to the Veteran's primary care physician that showed any complaint of neck pain until January 2008 when he was diagnosed with a neck sprain.  The examiner opined that there was no nexus with service; there was a 14 year gap with no mention of a neck condition. 

The Board finds that clarification is required for this opinion as the VA examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In regards to the rheumatoid arthritis claim, the April 2014 examiner noted a diagnosis of rheumatoid arthritis in 2009; however, the examiner stated that the Veteran did not have rheumatoid arthritis and that the findings were more consistent with patchy, very early degenerative arthritis/osteoarthritis (not seen in the knees).  The examiner also found arthritis in the distal interphalangeal joint of the left middle finger, but stated that this was most likely representative of degenerative arthritis and not rheumatoid arthritis.  

The Board finds that clarification is required for this opinion as the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by an arthritis disability other than rheumatoid arthritis, the issue of entitlement to service connection for arthritis other than rheumatoid arthritis is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The issue of service connection for an arthritis disability other than rheumatoid arthritis needs additional development.  Therefore, the issue must be remanded.

The Board notes that in September 2014 the Veteran submitted correspondence, stating that he did not agree with the April 2014 medical reports.  He stated that even though he complained about flare-ups, redness, and swelling of his knees, the report stated otherwise in multiple locations (pages 35, 42, and 43.)  The Veteran also stated that the medical opinion section of the report denied evidence of limited function, but on page 35 it was noted that there was functional impairment of both knees.  The Veteran stated that he found the same contradicting reports on pages five and 12.  He stated that he also had flare-ups of his back, but the opposite was stated on page 12.

The April 2014 VA examination noted no reports of flare-ups for the thoracolumbar spine, knees and/or lower leg.  Functional loss and/or functional impairment of the thoracolumbar spine was noted as excess fatigability and pain on movement.  Functional loss and/or functional impairment for the knees was noted as less movement than normal and pain on movement.  However, the examiner noted no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance.  

The April 2014 examiner also noted that costovertebral syndrome was not found in the examination and opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In regards to the costovertebral syndrome issue, the Board notes that the RO classified this disability as costovertebral syndrome (arthritis of the thoracic spine) previously rated as lumbosacral strain.  The RO noted in the August 1998 rating decision that this condition may be considered to be equivalent to arthritis of the thoracic spine.

The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that a new VA examination should be ordered to document the current severity of the service-connected knee disabilities and costovertebral syndrome (arthritis of the thoracic spine), to include flare-ups and to address any functional impairment.  The Board points out that service connection for costovertebral syndrome (arthritis of the thoracic spine) is not at issue as service connection for the condition has been granted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice with regarding to the issue of entitlement to service connection for an arthritis disability other than rheumatoid arthritis.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of arthritis, to include degenerative arthritis/osteoarthritis not of the knees.  Access to the electronic claims file and should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any arthritis experienced by the Veteran during the pendency of this claim (to include degenerative arthritis/osteoarthritis not of the knees).  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's arthritis (to include degenerative arthritis/osteoarthritis not of the knees) had its onset in service or is otherwise related to his period of service.  The examiner's attention is directed to the complaints of upper back pain in service and the Veteran's contention that he has had upper back pain since service.

Complete rationale must be provided for any opinions expressed.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.
 
3.  Provide access to the electronic claims file  to the VA examiner who conducted the April 2014 examination, or to a different suitable examiner if the April 2014 examiner is not available, to determine the nature and etiology of any current upper back/cervical spine disorder.  Based on a review of the claims file, a copy of this Remand, and the Veteran's statements regarding the development and treatment of his upper back/cervical spine disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current upper back/cervical spine disorder, diagnosed during the pendency of this appeal, had its onset in service or is otherwise related to his period of service.  Complete rationale must be provided for any opinions expressed.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the symptoms and severity of his service-connected costovertebral syndrome (arthritis of the thoracic spine) and right and left knee disorders.  Access to the electronic claims file should be made available to the examiner(s) for review.  All tests and studies deemed necessary by the examiner(s) should be performed. 

As to the costovertebral syndrome (arthritis of the thoracic spine), the examiner(s) should report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner(s) should report if there is evidence of ankylosis.  The examiner(s) should also describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year. 

The examiner(s) should note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner(s) should so state.  Complete detailed rationale should be given for all opinions and conclusions expressed.

As for the right and left knees, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should report the ranges of knee motion in degrees.  The examiner(s) should also report whether the right or left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms.
 
5.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the matter is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

